Per Curiam.
Respondent was admitted to practice by this Court in 1994. He is also admitted to practice in Florida. Respondent presently maintains a law office in the Town of Niskayuna, Schenectady County.
Respondent was publicly reprimanded by the Supreme Court of Florida by order dated March 13, 2003. He was found guilty of neglecting client matters, assisting in the unlicensed practice of law, failing to respond to clients’ communications and failing to respond to inquiries of the Florida bar.
Petitioner moves for an order imposing reciprocal discipline (see 22 NYCRR 806.19). Respondent does not oppose the motion but has submitted papers in mitigation. Under all of the circumstances presented, and noting that respondent has no prior disciplinary history and has made a full refund to his clients for the counsel fees in issue, we grant petitioner’s motion and conclude that respondent should be censured (see e.g. Matter of McKenna, 303 AD2d 774 [2003]).
Mercure, J.P, Crew III, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.